J-S62030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JACOB LEE MOORE                            :
                                               :
                       Appellant               :   No. 999 WDA 2019


        Appeal from the Judgment of Sentence Entered, June 25, 2019,
               in the Court of Common Pleas of McKean County,
            Criminal Division at No(s): CP-42-CR-0000223-2018.


BEFORE: PANELLA, P.J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY KUNSELMAN, J.:

        Jacob Lee Moore appeals from the judgment of sentence following his

conviction in a bench trial on two counts of driving under the influence.1

        In its 1925(a) Opinion, the trial court opines that, after Moore filed this

appeal, the Commonwealth’s blood-draw evidence became inadmissible by

statute when this Court decided Commonwealth v. Krenzel, 209 A.3d 1024

(2019). Thus, the trial court asks us to reverse its order denying suppression.

Trial Court Opinion, 8/8/19, at 2. The Commonwealth agrees. See 10/16/19

Letter of Assistant District Attorney of McKean County to Superior Court. We

therefore vacate Moore’s sentence and remand for further proceedings.

        Judgment of sentence vacated. Order denying suppression reversed.

Case remanded for further proceedings. Jurisdiction relinquished.
____________________________________________


1   See 75 Pa.C.S.A. §§ 3802(d)(1)(i), 3802(d)(2).
J-S62030-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/6/2019




                          -2-